DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 4/28/2022, claims 1 – 16 are pending for examination. This action is final.
Response to Amendment
Acknowledgement is made claims 1, 3, and 9 – 11 are amended and pending examination.
Acknowledgement is made claims 12 – 16 are new and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 6 – 7 of Remarks dated 4/28/2022, wherein Applicant alleges, “Claim 1 now specifically recites a computing device performing the method … claim 1 no longer reads on a mental step by a person”, have been fully considered and found not persuasive.
	The addition of a computing device to perform a mental process is no more than generic computer hardware performing generic computer functions. The additional element of a computing device does not integrate the judicial exception, specifically the method of making a determination whether a future data transmission should be at least temporarily suspended, into a practical application. The limitations are not indicative of integration into a practical application as they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Claim 1 specifically uses generic computers and their generic computer functions to implement the abstract idea of making the determination on the general computers and therefore does not integrate the abstract idea of managing personal behavior into a practical application, as the generic computers are merely a tool to implement the abstract idea.
	The rejection of the claims under 35 U.S.C. §101 as being directed to an abstract idea are therefore maintained herein.
Applicant’s arguments, found on pages 7 – 10 of Remarks dated 4/28/2022, wherein Applicant alleges, “Thus, in Chan, when the channel sensing indicates that the channel is busy, a duration T for waiting to send a packet can be determined based on the outcomes of previous transmission attempts. This represents a slight delay in sending a packet, which differs from Applicant's arrangement, wherein future data transmission is suspended. More importantly, in Applicant's arrangement, the probability of a transmission error during a future data transmission is ascertained, and then based on the probability, the suspension is determined. Chan determines whether the channel is idle. If not idle, a slight duration T before sending is calculated in every instance. Therefore, a YES/NO decision regarding suspension of future data transmission does not occur in Chan. Instead, a delay is merely calculated or determined when the channel is busy”, have been fully considered and found not persuasive.
Applicant initially alleges that the delay in sending a packet in Chan et al. (US 2006/0221992 A1), hereinafter “Chan”, is not analogous to the limitations of claim 1 “wherein future data transmission is suspended”. However, this is a mischaracterization of the claimed invention. Claim 1 does not positively recite the future data transmissions are suspended, rather only recites making a determination whether to “at least temporarily suspend”. Furthermore, delaying a packet which is being intended to be transmitted is by definition “suspending” a future data transmission, since the packet is in suspension while it is being delayed. Therefore Chan teaches this specific limitation as found in claim 1.
Applicant further alleges, that a “yes/no” decision does not occur in Chan. Examiner disagrees. Fig. 2A of Chan is reproduced herein:

    PNG
    media_image1.png
    837
    601
    media_image1.png
    Greyscale

One of ordinary skill in the art will readily understand that step 020 in the process makes a determination “is the channel busy?” and then makes a YES/NO decision based upon the determination of whether to “wait a duration” to transmit the packet (step 055) or to transmit the packet immediately (step 035). Chan clearly teaches of a positive or negative determination which results in whether the packet is to be delayed (suspended) or not. This reads upon Applicant’s claimed invention and the claim limitations at issue in claim 1.
Applicant further asserts, “Heath does not perform a Yes/No type decision to simply suspend operation of signal transmission as in Applicant’s arrangement.” Examiner disagrees and finds the Applicant is arguing against references individually rather than the combination of references as recited in Office Action dated 2/4/2022. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Chan has already been shown, above, as teaching these claim limitations and they are therefore taught by the combination of prior art references.
Applicant’s arguments, found on pages 9 – 10 of Remarks dated 4/28/2022, wherein Applicant alleges, “At page 11, lines 10-12, the Office action states ‘ascertaining (100) a metric of at least one transmission error during a future data transmission (channel sensing to determine if a transmission has an improved probability of success based upon current channel status (Chan Paragraphs [0021] and [0028]))’. This statement is not understood. Channel sensing in Chan is used to determine whether to transmit immediately or calculate a slight delay before transmitting data. The operation status of the channel is not directed to a metric of a transmission error, but merely whether channel is idle for immediate data transmission”, have been fully considered and found not persuasive.
Applicant specifically asserts, “The operation status of the channel is not directed to a metric of a transmission error”. Examiner disagrees and finds this is a mischaracterization of the cited prior art. Chan teaches of channel sensing to determine a “state of the channel” which is used in making the determination of whether to send or delay the packet transmission (Chan Paragraph [0021]). These conditions are specifically recited as being metrics of transmission success, such as “path gain information” and “fading properties” (Chan Paragraph [0028]), “transmission specifics in current use”, “level of noise”, “outcomes of prior transmission attempts”, and more (Chan Paragraphs [0030 – 0040]). Therefore one of ordinary skill in the art will understand that these are all metrics of transmission success/failure as they indicate chance of success and may modify the transmission to improve such a chance (Chan Paragraph [0028]).
Based upon the arguments presented herein and the rejections of the claims presented in Office Action dated 2/4/2022, the rejections of the claims as being unpatentable over the prior art are upheld and contained herein. No new prior art references are introduced and this rejection is final.
Applicant’s arguments, found on page 6 of Remarks dated 4/28/2022, wherein Applicant alleges the amendments to claims 3 overcome the previous rejection of claim 3 under 35 U.S.C. §112 have been fully considered and found persuasive. The amendments to claim 3 remove indefinite claim language and therefore render the claim definite.
Applicant’s arguments, found on page 6 – 7 of Remarks dated 4/28/2022, wherein Applicant alleges the amendments to claim 11 overcome the previous rejection of claim 11 wherein the broadest reasonable interpretation of claim 11 was drawn to signals per se, have been fully considered and found persuasive. Claim 11 has been amended to recite the computer-readable storage medium is specifically “non-transitory”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 – 5, 7, 8, 9, 10, 11 – 13, and 15 are rejected under 35 U.S.C. §101 as being directed to non-patentable subject matter.
The claimed invention, as recited in Claims 1, 3 – 5, and 7 – 11 are directed to an abstract idea, specifically the judicial exception without significantly more. The rationale for the rejection is as follows:
The claimed invention is directed to an abstract idea and, more specifically, to the judicial exception of a mental process. Claim 1 is specifically directed to the sub-category of observing and evaluating using a human mind. Claim 1 recites limitations that recite a method of making a determination, and more specifically of determining whether a future data transmission should be at least temporarily suspended.
Claim 1 recites, sans additional elements,
”ascertaining a probability of at least one transmission error during a future data transmission,” (ascertaining is a step in a mental process of making an evaluation with the human mind)
“determining, based on the probability, whether the future data transmission should be at least temporarily suspended” (determining is a step in a mental process of making an evaluation with the human mind)
As shown above, the steps of the method of Claim 1 recite a method of making a determination using a two-step mental process. The claimed invention is directed to the abstract idea of a mental process.
Claim 1 recites “a computing device”. 
Claim 1 further recites the action of “transmitting data” via a “transmission medium”. However, transmitting data and a transmission medium are not claim elements which are applicable to a mental process, and do not require a computer or require application within the field of computer networks. For example, data may be transmitting using sound waves, wherein the transmission medium may be the air surrounding a speaker. “”
Claims 7, 8, 9, 10, and 11 recite the following additional elements, “cyclical data transmissions”, “wireless and/or wired data transmissions”, “a device (200, 200a, 200b, …, 200n)”, “system comprising a transmission medium”, and “a computer-readable storage medium, comprising commands”.
The claimed elements above are no more than generic computer hardware performing generic computer functions. The additional elements do not integrate the judicial exception, specifically the managing of personal behavior, into a practical application. The limitations are not indicative of integration into a practical application as they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. The claims specifically use generic computers and their generic computer functions to implement the abstract idea of managing personal behavior on the general computers and therefore does not integrate the abstract idea of managing personal behavior into a practical application, as the generic computers are merely a tool to implement the abstract idea.
The claimed elements are further well-known, routine, and/or conventional elements in the art. Westphal (US 2015/0081470 A1) teaches implementing a server using a processor which executes instructions from computer-readable media, and that such an implementation is appreciated by one of ordinary skill in the art (Westphal Paragraph [0015]), and further that these generic structures comprise network communications between one another (Westphal Paragraph [0018]). Barber et al. (US 2018/0096323 A1), hereinafter “Barber” teaches client terminals are computer-based systems, including “general purpose” computers and their components and operating systems are “known” (Barber Paragraph [0032]). Barber teaches a display including “conventional” mechanisms and are known to those “having ordinary skill in the art”. Such displays comprise graphical user interfaces (Barber Paragraph [0037]).
	The additional elements were reconsidered and were found to be only generic computer components being used to execute the abstract ideas. The claim does not have anything significantly more than the idea itself.  As result, the claim is directed towards the judicial exceptions and are not patent eligible. Such additional elements do not integrate the invention into a practical application or add anything more than the abstract idea itself.
Dependent Claims 2, 3, 4, 5, 7, 8, 12, 13, and 15 inherit the rejections of their respective parent claims without curing their deficiencies. Dependent Claims 3, 4, and 5 further recite steps and elements of the abstract idea as:
Claims 2, 12, 13, and 15 recite additional steps of the abstract idea as temporarily suspend a future data transmission or execute the future data transmission based upon a result of the determination in the mental process.
Claim 3 recites additional abstract steps of the abstract idea as the ascertaining further comprising evaluating contextual information… and evaluating current knowledge, either of which are both steps of the abstract mental process of making evaluations.
Claim 4 recites additional abstract steps of the abstract idea as the determination is carried out based on a maximum of failures of data transmissions.
Claim 5 recites additional abstract steps of the abstract idea as the determination is made when at least one transmission error exceeds a specifiable limit. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7 – 13 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Chan et al. (US 2006/0221992 A1), hereinafter “Chan”, in view of Heath, Jr. et al. (US RE40,056 E), hereinafter “Heath”.
Regarding claim 1, Chan teaches a method for transmitting data (D) via a transmission medium utilizing a computing device(M), the method comprising: 
ascertaining (100) a metric of at least one transmission error during a future data transmission using the computing device (channel sensing to determine if a transmission has an improved probability of success based upon current channel status (Chan Paragraphs [0021] and [0028])), and 
determining (110), based on the metric, whether the future data transmission should be at least temporarily suspended (determining whether the transmission should be delayed based upon the channel sensing (Chan Paragraphs [0021] and [0029])).  
Chan fails to teach of the metric being a probability of error.
However, in analogous art, Heath teaches a metric being a probability of error (a quality parameter may be error probability of a transmission channel (Heath Col. 3 Line 62 – Col. 4 Line 13)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Heath related to using a probability of error metric as a parameter to qualify a transmission channel and apply them to the teachings of Chan for the purpose of determining an error probability for transmission. One would be motivated as such as this allows for control of the communication parameter (Heath Col. 4 Lines 47 – 54).

Regarding claim 2, Chan and Heath teach the method according to Claim 1, further comprising: 
a) if the outcome of the determination (110) is that the future data transmission should be at least temporarily suspended, suspending (122) the future data transmission for a specifiable time period (determining the backoff duration based upon the channel conditions (Chan Paragraph [0029])), and/or 
b) if the outcome of the determination (110) is that the future data transmission should not be suspended, executing (124) the future data transmission (determining to transmit at the time channel sensing is complete (Chan Paragraph [0021])).  

Regarding claim 3, Chan and Heath teach the method according to Claim 1, wherein ascertaining (100) the probability (W) of at least one transmission error in a future data transmission comprises at least one from a group consisting of: 
a) evaluating (102) contextual information, wherein in particular the contextual information indicates a temporary degradation of the future data transmission; 
b) evaluating (104) current knowledge regarding existing communication characteristics associated with data transmission via the transmission medium (M) (channel sensing to determine channel condition for transmission (Chan Paragraphs [0021] and [0029])).  

Regarding claim 5, Chan and Heath teach the method according to Claim 1, wherein it is determined (110) that the 14Attorney Docket No 022862-3538-USO1 future data transmission should be at least temporarily suspended when the probability (W) of at least one transmission error in the future data transmission exceeds a specifiable limit value (channel sensing to determine if a transmission has an improved probability of success based upon current channel status (Chan Paragraphs [0021] and [0028]) a quality parameter may be error probability of a transmission channel (Heath Col. 3 Line 62 – Col. 4 Line 13) inherits motivation to combine from parent claim.).  

Regarding claim 7, Chan and Heath teach the method according to Claim 1, wherein the data is transmitted cyclically via the transmission medium (M) (subsequent transmissions using the same methodology (Chan Paragraph [0043])).  

Regarding claim 8, Chan and Heath teach the method according to Claim 1, wherein the transmission medium (M) allows a wireless and/or a wired data transmission (Chan Paragraph [0054]).  

Regarding claim 9, Chan teaches a computing device (200, 200a, 200b, .., 200n) for transmitting data (D), wherein the computing device (Chan Paragraph [0055]) is configured to 
ascertain a metric of at least one transmission error during a future data transmission (channel sensing to determine if a transmission has an improved probability of success based upon current channel status (Chan Paragraphs [0021] and [0028])), and 
determine, based on the metric, whether the future data transmission should be at least temporarily suspended (determining whether the transmission should be delayed based upon the channel sensing (Chan Paragraphs [0021] and [0029])).  
Chan fails to teach of the metric being a probability of error.
However, in analogous art, Heath teaches a metric being a probability of error (a quality parameter may be error probability of a transmission channel (Heath Col. 3 Line 62 – Col. 4 Line 13)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Heath related to using a probability of error metric as a parameter to qualify a transmission channel and apply them to the teachings of Chan for the purpose of determining an error probability for transmission. One would be motivated as such as this allows for control of the communication parameter (Heath Col. 4 Lines 47 – 54).

Regarding claim 10, Chan teaches a system (1000) comprising a transmission medium (M) and at least one computing device (200, 200a, 200b, .., 200n) (Chan Paragraph [0055]), wherein the computing device is configured to 
ascertain (100) a metric of at least one transmission error during a future data transmission (channel sensing to determine if a transmission has an improved probability of success based upon current channel status (Chan Paragraphs [0021] and [0028])), and 
determine (110), based on the metric, whether the future data transmission should be at least temporarily suspended (determining whether the transmission should be delayed based upon the channel sensing (Chan Paragraphs [0021] and [0029])).  
Chan fails to teach of the metric being a probability of error.
However, in analogous art, Heath teaches a metric being a probability of error (a quality parameter may be error probability of a transmission channel (Heath Col. 3 Line 62 – Col. 4 Line 13)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Heath related to using a probability of error metric as a parameter to qualify a transmission channel and apply them to the teachings of Chan for the purpose of determining an error probability for transmission. One would be motivated as such as this allows for control of the communication parameter (Heath Col. 4 Lines 47 – 54).

Regarding claim 11, Chan teaches a non-transitory computer-readable storage medium (SM), comprising commands (PRG) which when executed by a computer (202) (Chan Paragraph [0055]), cause said computer to 
ascertain (100) a metric of at least one transmission error during a future data transmission (channel sensing to determine if a transmission has an improved probability of success based upon current channel status (Chan Paragraphs [0021] and [0028])), and 
determine (110), based on the metric, whether the future data transmission should be at least temporarily suspended (determining whether the transmission should be delayed based upon the channel sensing (Chan Paragraphs [0021] and [0029])).  
Chan fails to teach of the metric being a probability of error.
However, in analogous art, Heath teaches a metric being a probability of error (a quality parameter may be error probability of a transmission channel (Heath Col. 3 Line 62 – Col. 4 Line 13)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Heath related to using a probability of error metric as a parameter to qualify a transmission channel and apply them to the teachings of Chan for the purpose of determining an error probability for transmission. One would be motivated as such as this allows for control of the communication parameter (Heath Col. 4 Lines 47 – 54).

Regarding claim Regarding claim 12, Chan and Heath teach the non-transitory computer-readable storage medium (SM) according to Claim 11, wherein the commands (PRG) when executed by the computer, cause the computer to a) if the outcome of the determination (110) is that the future data transmission should be at least temporarily suspended, suspend (122) the future data transmission for a specifiable time period (determining the backoff duration based upon the channel conditions (Chan Paragraph [0029])), and/or 
b) if the outcome of the determination (110) is that the future data transmission should not be suspended, execute (124) the future data transmission (determining to transmit at the time channel sensing is complete (Chan Paragraph [0021])).  

Regarding claim 13, Chan and Heath teach the computing device (200, 200a, 200b, .., 200n) according to claim 9, wherein the computing device is configured to if the outcome of the determination (110) is that the future data transmission should be at least temporarily suspended, suspend (122) the future data transmission for a specifiable time period (determining the backoff duration based upon the channel conditions (Chan Paragraph [0029])), and/or 
b) if the outcome of the determination (110) is that the future data transmission should not be suspended, execute (124) the future data transmission (determining to transmit at the time channel sensing is complete (Chan Paragraph [0021])).  

Regarding claim 15, Chan and Heath teach the system (1000) according to claim 10, wherein the computing device is configured to if the outcome of the determination (1 10) is that the future data transmission should be at least temporarily suspended, suspend (122) the future data transmission for a specifiable time period (determining the backoff duration based upon the channel conditions (Chan Paragraph [0029])), and/or 
if the outcome of the determination (1 10) is that the future data transmission should not be suspended, execute (124) the future data transmission (determining to transmit at the time channel sensing is complete (Chan Paragraph [0021])).  

Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Chan in view of Heath and further in view of Gandham et al. (US 2010/0118838 A1), hereinafter “Gandham”.
Regarding claim 4, where Chan and Heath teach the method according to Claim 1 and the data transmission being a suspended future data transmission (channel sensing may be based on a history of failed transmissions (Chan Paragraphs [0021] and [0030 – 0038])), Chan and Heath fail to teach wherein the determination of whether the future data transmission should be at least temporarily suspended is also carried out based on a maximum number of permissible, in particular consecutive, failures of data transmissions.  
However, in analogous art, Gandham teaches determining whether the future data transmission should be at least temporarily suspended is carried out based on a maximum number of permissible, in particular consecutive, failures of data transmissions (retrying transmission up to a maximum number of times and dropping the packet after exceeding the maximum (Gandham Paragraphs [0018 – 0019])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Gandham related to implementing a maximum number of retry attempts using an exponential back-off algorithm and apply them to the teachings of Chan and Heath for the purpose of limiting retransmission attempts. One would be motivated as such as this allows for resources not to be infinitely tied-up in attempting to retransmit data.

Claims 6, 14, and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Chan in view of Heath and further in view of Li et al. (US 2017/0215114 A1), hereinafter “Li”.
Regarding claim 6, where Chan and Heath teach the method according to Claim 2, Chan and Heath fail to teach wherein the suspension (122) comprises releasing (122a) communication resources allocated for the future data transmission, and using (122b) the released communication resources for another data transmission.
However, in analogous art, Li teaches suspension comprises releasing communication resources allocated for the future data transmission and using the released communication resources for another data transmission (detecting a network condition which interrupts transmission and releasing resources scheduled for the transmitting terminal and allocating the resources to another transmission (Li Paragraphs [0015] and [0052])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Li related to dynamically reallocating resources and apply them to the teachings of Chan and Heath for the purpose of releasing resources when transmission is suspended. One would be motivated as such as this improves resource utilization and allows for a better network performance (Li Paragraph [0025]).

Regarding claim 14, where Chan and Heath teach the computing device (200, 200a, 200b, .., 200n) according to claim 13, Chan and Heath fail to teach wherein the suspension (122) comprises releasing (122a) communication resources allocated for the future data transmission, and using (122b) the released communication resources for another data transmission.
However, in analogous art, Li teaches suspension comprises releasing communication resources allocated for the future data transmission and using the released communication resources for another data transmission (detecting a network condition which interrupts transmission and releasing resources scheduled for the transmitting terminal and allocating the resources to another transmission (Li Paragraphs [0015] and [0052])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Li related to dynamically reallocating resources and apply them to the teachings of Chan and Heath for the purpose of releasing resources when transmission is suspended. One would be motivated as such as this improves resource utilization and allows for a better network performance (Li Paragraph [0025]).

Regarding claim 16, where Chan and Heath teach the system (1000) according to claim 15, Chan and Heath fail to teach wherein the suspension (122) comprises releasing (122a) communication resources allocated for the future data transmission, and using (122b) the released communication resources for another data transmission.
However, in analogous art, Li teaches suspension comprises releasing communication resources allocated for the future data transmission and using the released communication resources for another data transmission (detecting a network condition which interrupts transmission and releasing resources scheduled for the transmitting terminal and allocating the resources to another transmission (Li Paragraphs [0015] and [0052])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Li related to dynamically reallocating resources and apply them to the teachings of Chan and Heath for the purpose of releasing resources when transmission is suspended. One would be motivated as such as this improves resource utilization and allows for a better network performance (Li Paragraph [0025]).

Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Pechner et al (US 2015/0215041 A1) teaches retransmitting signals based upon encryption and decryption conditions.
Flomen et al. (US 2020/0092218 A1) teaches scheduling packet transfers in a VoIP system. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/            Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456